DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
The amendment required the examiner to utilize the Dickes reference, which does teach the amendment, as shown below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Claim 6 requires the hydraulic motor to be a pump.  However, as understood, a hydraulic motor receives hydraulic pressure and translates it to a rotational shaft.  A pump does the opposite of this.  As the hydraulic motor of the instant invention drives a generator, it is unclear how the motor can also be a pump.  For example, there is no power source for the pump disclosed and the purpose of the 
Regarding claim 7:  This is rejected due to its dependency on claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickes et al. (“Dickes”; US 5,145,324).
Regarding claim 1: Dickes discloses a ram air turbine (RAT) system (Fig. 2), comprising: 
a fluid circuit (20 to 54 back to 19); 
a turbine (10); 
a shaft (14) connected to the turbine to turn with the turbine; 
a hydraulic pump (19) connected to the shaft and connected to the fluid circuit to pump fluid within the fluid circuit; and 

Regarding claim 2: Dickes discloses the hydraulic pump is a variable displacement pump (Fig. 2).
Regarding claim 3: Dickes discloses the hydraulic pump is a piston pump (column 4, lines 25-30).
Regarding claim 5: Dickes discloses the generator assembly includes a hydraulic motor (34) configured to be driven by flow and/or pressure within the circuit, wherein the hydraulic pump is configured to drive the hydraulic motor with the fluid in the fluid circuit.
Regarding claim 10: Dickes discloses a ram air turbine (RAT), comprising: 
a turbine (10); 
a shaft (14) connected to the turbine to turn with the turbine; and 
a hydraulic pump (19) connected to the shaft and configured to connect to a fluid circuit to pump fluid within the fluid circuit, the fluid circuit configured to drive a generator (36, via 34) assembly via the flow and/or pressure of the fluid in the fluid circuit.
Regarding claim 11: Dickes discloses the hydraulic pump is a variable displacement pump (Fig. 2).
Regarding claim 12: Dickes discloses the hydraulic pump is a piston pump (column 4, lines 25-30).
Regarding claim 13: Dickes discloses the hydraulic pump is configured to drive the hydraulic motor with the fluid in the fluid circuit (20).
Regarding claim 14: Dickes discloses the hydraulic pump is configured to drive the one or more hydraulic systems (32) in fluid communication with the fluid in the fluid circuit.
Regarding claim 15: Dickes discloses a method, comprising: 
turning a hydraulic pump (19) of a ram air turbine (RAT) (Fig. 2) with a shaft  (14, 44) of the RAT attached to a turbine (10) of the RAT; 
pumping fluid (20, 54) with the hydraulic pump to generate fluid flow and/or fluid pressure in a fluid circuit (20, 54, back to 19); and 
driving a generator (36) with the fluid flow and/or fluid pressure.
Regarding claim 18: Dickes discloses driving one or more hydraulic systems (32) of an aircraft with the fluid flow and/or fluid pressure.
Regarding claim 19: Dickes discloses the hydraulic pump is a variable displacement pump (19) configured to govern a speed of the RAT (via 52).
Regarding claim 20: Dickes disclose the hydraulic pump is configured to govern the speed of the generator (via 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dickes, in view of Collett (US 2014/0225374).
Regarding claim 8: Dickes discloses a circuit but does not explicitly disclose a hydraulic loop connected to the fluid circuit, wherein one or more hydraulic systems are disposed in fluid communication with the hydraulic loop to be driven by flow and/or pressure in the fluid circuit, wherein the hydraulic pump is configured to drive the one or more hydraulic systems in fluid communication with the fluid in the fluid circuit.
However, Collett discloses a hydraulic loop (loop with 630, Fig. 9) connected to the fluid circuit (with 620, 622, and 624), wherein one or more hydraulic systems (630) are disposed in fluid communication with the hydraulic loop to be driven by flow and/or pressure in the fluid circuit, wherein the hydraulic pump is configured to drive the one or more hydraulic systems in fluid communication with the fluid in the fluid circuit.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the circuit of Dickes to include the loop of Collett in order to power additional hydraulic components. 
Regarding claim 9: Dickes discloses a hydraulic motor but does not explicitly disclose the hydraulic loop connects upstream of the hydraulic motor and downstream of the hydraulic motor.
However, Collett discloses the hydraulic loop connects upstream of the hydraulic motor and downstream of the hydraulic motor (as shown in Fig. 9 – the orientation is different, but the loop does connect on each side of the motor 622).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the circuit of Dickes to include the loop of Collett in order to power additional hydraulic components. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dickes, in view of Raad (US 6,593,547).
Regarding claim 21: Dickes discloses the turbine is connected to the fluid circuit, but does not explicitly disclose the connecting is via the hydraulic pump and without a gearbox.
However, Raad discloses the turbine (72) is directly connected to the fluid circuit via the hydraulic pump (68) and without a gearbox (as shown in Fig. 8).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the circuit of Dickes to eliminate the gearbox, as disclosed by Raad, in order to simplify the design. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832